DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 2, is indefinite because the phrase “JIS K 6854-2 (180-degree peel)” is unclear.  The JIS standard changes over time so it is unclear.
Claim 15, line 2, is indefinite because the phrase “JIS K 6854-3 (T-peel)” is unclear.  The JIS standard changes over time so it is unclear.
Allowable Subject Matter
Claims 1-3, 5-14, 16-18, 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3, 5-14, 16-18, 20-23 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including conveying a polymer film in a flat condition throughout an entirety of the vacuum chamber of the plasma processing apparatus, wherein the first discharge electrode unit and the second discharge electrode unit are arranged in parallel along a direction of the conveying of the polymer film through the vacuum chamber and each of the first discharge electrode unit and the second discharge electrode unit each includes a planar electrode, which is parallel to a surface of the conveyed polymer film, and wherein the conveying comprises treating the surface of the conveyed polymer film using a plasma generated in the vacuum chamber between the planar electrode of the first discharge electrode unit and the planar electrode of the second discharge electrode unit by supplying high-frequency power from the AC power source to the first discharge electrode unit and the second discharge electrode unit  and alternately switching polarities of the first discharge electrode unit and the second discharge electrode unit by using the high-frequency power supplied from the AC power source and  wherein the treating the surface of the film comprises at least one of ion etching the surface of the film, performing amorphization of the surface substrate surface, or changing a functional group on the surface of the film, wherein the vacuum chamber is a box having a first wall and a second wall, which is parallel to the first wall, the first wall has an inlet and the second wall has an outlet, which is parallel to the inlet, and parallel to the first wall and the second wall, wherein the film enters the vacuum chamber through the inlet and exits the vacuum chamber through the outlet while being in the flat condition between the inlet and the outlet, and perpendicular to the first and the second walls.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
December 1, 2022